            Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 1 of 25
                                                        ORICiNAL

 1    GREGORY BANKS
      ALEXIS AVALOS
 2
      5623 Rosscommon Way
 3    Antioch, CA 94531
      Telephone: 925-787-7615
 4
      banksgregorya@gmail.com
 5
      Plaintiffs pro per
 6

 7

 8                         UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
 9

10

11
                                                           18
     Greg Banks; Alexis Avalos; Estate of       Case Number:
12
     Nathan Banks(Deceased)                                                          EDL
13                                                                                         00
                     Plaintiffs,                                                           -<
14                                                  COMPLAINT FOR DAMAGES
     V.

15
     Officer Michael Mortimer, Detective            DEMAND FOR JURY TRIAL
16
     James Colley, CiTY ofAntioch,
17   County of Contra Costa, Contra
     Costa County Coroner David O.
18   Livingston, Deputy District Attorney
19   Barry Grove, James Alexander,
     Matthew P. Guichard and DOES.
20

                  Defendants.
21

22

23
                                     JURISDICTION
24

25     1.     This case involves a violation of civil rights under Title 42 United
26            States Code §1983 and §1988 and related State claims.
27

28
                                         COMPLAINT
                                             - 1-
           Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 2 of 25




 1                                       VENUE

2    2.      Venue is proper because events occurred in Antioch, California.
 3

4                                  INTRADISTRICT

5    3.      The case should be assigned to San Francisco/Oakland division because
6            these events happened in Contra Costa County.
7

8                                       PARTIES

9    4.      Nathan Banks is deceased. He lived in Antioch, California and was
10           unmarried when he was killed.

11   5.      Greg Banks is Nathan's father. He lives in Antioch, CA.
12   6.      Alexis Avalos is Nathan's daughter. She lives in Las Vegas, Nevada.
13   7.      Defendant, Michael Mortimer, individual and official capacity as
14           Antioch police officer and supervisor to K9 Officer Ryan White.
15   8.      Defendant, James Colley, individual and official capacity as Antioch
16           police officer.
17   9.      Defendant, City ofAntioch ("City")is a municipal corporation
18           responsible for Antioch Police Department and its employees.
19   10.     Defendant, County of Contra Costa("County")is responsible for
20           policies and conduct of its agencies, agents and employees.
21   11.     Defendant, David Livingston, individual and official capacity as
22           employee of Contra Costa COUNTY CORONER, CORONER has a duty to
23           investigate the facts and circumstances in law enforcement fatal
24           incidents to determine manner of death.

25   12.     Defendant, Barry Grove,individual and official capacity as employee
26           of Contra Costa County in district attorney's office. Grove acted in an
27           investigative role and as a supervisor of investigators.
28
                                        COMPLAINT
                                            -2-
             Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 3 of 25




 1
       13.     Defendant, James Alexander, individual and official capacity as an
2
               employee of Contra Costa County district attorney's office.
3
       14.     Defendant, Matthew P. Guichard, individual and official capacity under
4
               contract to County. Guichard acted in an administrative or
5
               investigative capacity as fact finder for Coroner in the inquest of
6
               Nathan's death. Guichard publicly spoke for and represented former
7
               district attorney Mark Peterson in disbarment proceedings following
8
               Peterson's felony peijury conviction and June 2017 resignation from
9
               office.1
10
       15.     Plaintiffs do not know the names and capacities of everyone involved
11
               because Defendants have refused to show Plaintiffs records ofthe
12
               investigation, witness statements, video footage, public records, or
13
               other evidence. Plaintiffs will ask to amend this complaint with names
14
               and acts ofunknown Defendants(DOES)when discovered. References
15
               to Defendant(s) in these claims apply to the all unknown DOES.
16
       16.     All paragraphs apply to all ofthe claims below.
17

18

19

20

21

22

23

24

25

26

27
     1 East Bay Times, Oct. 03, 2017 and March 03, 2018
28
                                          COMPLAINT
                                             -3-
           Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 4 of 25




 1


^                              SUMMARY OF ACTION
 3

4    17.     Antioch Police Officer Michael Mortimer beat, shot and killed Nathan
5            Banks after he cornered Nathan in the passenger seat of a parked car,
^            hit Nathan in the head with a flashlight and threatened deadly force
7            pointing his gun at Nathan's head. In a late night foot chase, Officer
 g           Mortimer fired at Nathan - striking him in the head, the back of the
 g           shoulder into his chest and in the buttocks striking squarely from
jQ           behind.
11   18.     After Officer Mortimer beat and fatally shot Nathan,Antioch K9 officer
12           Ryan White deployed a police dog to attack Nathan.
13   19.     City of Antioch police declared an investigation supervised by Contra
14           Costa County district attorney's office was undertaken according to
15           the Law Enforcement Involved Fatal Incidents(LEIFI)protocol.
ig   20.     Antioch police released official statements which did not match witness
12           statements, citizen reports, or media disclosures.
ig   21.     County Coroner David Livingston held an inquest to disclose the facts
19           determined by investigation into Nathan's death. No legitimate
20           objective inquiry was made nor evidence offered at the inquest. No
21           civilian or third party witnesses were called. No physical,
22           documentary, or demonstrative evidence was available.
23   22.     County Comer Livingston closed the investigation of Nathan's death
24           certifying cause of death as an "accident."
25   23.     Nathan's dad, Greg Banks asked Antioch police and County district
25           attomey office about circumstances and conflicting reports of his son's
27           death. Specifically, he asked for legal evidence and to see home
28
                                        COMPLAINT
                                            -4-
           Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 5 of 25




 1
             security videos confiscated by Antioch police about four days after
2
             Nathan was killed.
3
     24.     Despite discrepancies in law enforcement accounts, misstatements of
4
             officials, and facts omitted or withheld from public disclosure, County
5
             deputy district attorney Barry Grove chose not to investigate.
6
     25.     Antioch Police and Contra Costa County district attorney's office
7
             control of material evidence and investigatory facts and their refusal to
8
             disclose leaves Nathan's family no way to understand law enforcement
9
             involvement and with no means to redress conduct related to Nathan's
10
             death other than filing this claim.
11
     26.     This is a civil rights, wrongful death, and survival action for violation
12
             ofrights under the United States Constitution and/or California law in
13
             connection with the law enforcement involved fatal incident, shooting
14
             and death of Nathan Banks and deprivation ofrights under color oflaw.
15

16
                                STATEMENT OF FACTS
17
     27.     On June 16,2017, Nathan Banks and Jennifer Caldwell were sitting in
18
             a car parked in front of Jennifer's house near 2304 Manzanita Way,
19
             Antioch, CA about 11:30 p.m.
20
     28.     Jennifer was on the driver side. Nathan sat on the passenger side.
21
     29.     Antioch Officer Michael Mortimer drove a police vehicle with bright
22
             overhead search lights illuminated up the street toward the parked car
23
     30.     Mortimer pulled along side the parked car and spoke to Jennifer,
24
             addressing her by name.
25
     31.     Mortimer left his police vehicle in the middle of the street and walked
26
             in front ofthe parked car to the passenger side where Nathan was
27
             seated.
28
                                         COMPLAINT
                                            -5-
             Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 6 of 25




 1
       32.     Without any lawful reason. Officer Mortimer blocked the passenger
2
               door confining Nathan to the car. Mortimer described blocking the
3
               passenger door by taking a stance with his left leg in fi*ont ofthe right.^
4
       33.     There was no suspicious activity, no traffic stop, and no indication of
5
               any crime in progress according to Mortimer and public police reports
6
               published by Antioch police at CrimeReports.com.
7
       34.     Officer Mortimer suddenly struck Nathan in the head with a flashlight
8
               and aimed his gun at Nathan while Nathan was seated in the car.
9
       35.     Mortimer estimated it was less than 45 seconds from the time he
10
               blocked the car door until he struck Nathan in the head with a
11
               flashlight.
12
       36.     An eye witness observed Mortimer hit Nathan so hard blood gushed
13
               from his head and spattered all over the inside the car. Nathan suffered
14
               a deep laceration to his forehead and a fractured skull. Multiple blunt
15
               force head injuries on the right, fractures at the base of his skull and a
16
               five(5)inch long fracture over the top ofthe skull were documented by
17
               autopsy.
18
       37.     Officer Mortimer had no objective facts to believe that Nathan posed
19
               any immediate serious threat of harm to anyone. Mortimer reported he
20
               did not believe Nathan was trying to hurt him.^
21
       38.     An eye witness reported Nathan was unarmed and had made no
22
               threatening comment or movement.
23
       39.     Officer Mortimer allowed Nathan to get out of the car.
24

25

26
     2 Inquest Transcript, Mortimer, 10 Oct 2017 41:9-12
27
     3 Inquest Transcript, Mortimer, 10 Oct 2017 43:12
28
                                           COMPLAINT
                                               -6-
             Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 7 of 25




 1
       40.     According to eye witnesses, Nathan bloodied about the head and dazed
2
               stumbled and fell to the ground.
3
       41.     Fearing for his life, Nathan justifiably tried to flee after suffering a
4
               bloody forceful blow to the forehead by a flashlight and the continued
5
               threat of deadly force.
6
       42.     Officer Mortimer said he decided to let Nathan run but changed his
7
               mind and chased Nathan on foot without calling for backup.
8
       43.     Home security videos showed Officer Mortimer chasing Nathan across
9
               a driveway into an unlit alleyway and an apparent physical
10
               confrontation before Nathan was killed.
11
       44.     Antioch Lieutenant D. Bittner stated Officer Mortimer caught Nathan
12
               near a porch and a struggle ensued before Mortimer shot Nathan."*
13
       45.     Witnesses heard the sound of the fence breaking but did not recall
14
               hearing any warning before hearing four loud pops.
15
       46.     Defendant Officer Mortimer fired his gun striking Nathan at least three
16
              (3)times as Nathan was fleeing.
17
       47.     One shot struck Nathan squarely from behind in the left buttocks.
18
       48.     A fatal gunshot entered the back of Nathan's leff shoulder and traveled
19
               into his chest.
20
       49.     A fatal gunshot struck Nathan in the head behind his leff ear.
21
       50.     After Officer Mortimer shot Nathan in the head and the chest, K9
22
               Officer Ryan White ordered a police dog to attack Nathan's lifeless
23
               body. An emergency responder noted Nathan's right ankle so severely
24
               injured the foot was nearly severed from his leg.^
25

26
     4 Antioch Herald, 20 June 2017, Lt. D Bittner
27
     5 CCC Fire Patient Care Report 06/16/2017 pg. 2
28
                                            COMPLAINT
                                                -7-
             Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 8 of 25




 1
       51.     Officer Mortimer was the shift supervisor in charge of K9 Officer
 2
               White and other officers that night.
 3
       52.     City ofAntioch police publicly declared an investigation was
4
               undertaken supervised by County district attorney's office according
 5
               to the Law Enforcement Involved FatalIncidents(LEIFI)protocol
6
               ("Protocol").
 7
       53.     Antioch Lieutenant D. Bittner released official statements which did
 8
               not match citizen reports, media investigation, and witness statements.
9
       54.     Home security cameras captured video of the events. Video clips
10
               appeared in online media reports. Antioch police confiscated the videos
11
               about four days after Nathan was killed.
12
       55.     A coroner inquest was held to disclose the facts and circumstances
13
               determined by investigation of Nathan's death.
14
       56.     Defendant Coroner David Livingston delegated his authority to
15
               attorney Matthew Guichard to direct the inquest.
16
       57.     Defendant Matthew Guichard called no citizen or third party
17
               witnesses in investigation of Nathan's death.
18
       58.     No physical, documentary, or demonstrative evidence was offered.
19
       59.     Defendant Guichard suggested witness responses by including
20
               information in his questions. For example,"...you feared for your
21
               safety. Can you describe for us the reasons you shot?"^ Asking about
22
               a weapon moved at the scene,"Approximately how much? A couple
23
               feet?"7
24

25

26
     ^ Inquest Transcript, Guichard, 10 Oct 2017 47:25-48:01
27
     7 Inquest Transcript, Guichard, 10 Oct 2017 63:2-3
28
                                          COMPLAINT
                                             -8-
             Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 9 of 25




 1

 2
       60.     Pathologist Arnold Josselson described the fatal gunshot to Nathan's
 3
               chest omitting the fact - the gunshot struck the back of Nathan's left
4
               upper arm just below the shoulder.      He repeated three times the bullet
 5
               entered the chest, twice repeated the bullet entered the left arm. In the
6
               autopsy report Josselson described entry "posterior left upper arm at a
 7
               point 18.5 cm below the top of the shoulder." The report was not
 8
               disclosed until weeks after the inquest.
9
       61.     Asked about significant injuries, Josselson did not mention extensive
10
               blunt force head injury - including multiple skull firactures to the right
11
               side, back and base ofthe head and a 5 inch fracture over the top ofthe
12
               head inflicted prior to the fatal gunshot striking the left side of Nathan's
13
               head.
14
       62.     Detective James Colley, lead investigator for Antioch police, reported
15
               third hand information related in a report by Antioch Detective Rick
16
               Hofftnan summarizing statements allegedly made to Hoffman in a
17
               conversation with eye witness Jennifer Caldwell.
18
       63.     Detective James Colley, the lead investigator for Antioch police in the
19
               investigation ofAntioch officer Michael Mortimer shooting and killing
20
               Nathan Banks, offered hearsay commentary on Nathan's character and
21
               behavior history.
22
       64.     Colley said the disparaging remarks and stories were told to him by a
23
               woman claiming to be Nathan's fiance.
24

25

26
     8 Inquest Transcript, Josselson, 10 Oct 2017 25:3-9
27
     8 Autopsy, Josselson, 19 June 2017 pg 3 paragraph 1
28
                                           COMPLAINT
                                               -9-
            Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 10 of 25




 1

2
          65.   Defendant Guichard not only invited the prejudicial comments but
3
                vouched for the existence and documentation ofthe out of court
4
                statements characterizing Colley's contact with the woman as an
5
                "interview" and telling Colley,"That was tape recorded as well, that
6
                interview with the woman..."
7
          66.   Colley said he and his partner, Jason Vanderpool along with COUNTY
8
                DA Insp. James Alexander traveled to Fairfield to meet the woman in
9
                her home where they were welcomed in to her home for a cordial
10
                conversation where she offered nothing but derogatory comments about
11
                Nathan.
12
          67.   The reality is the woman appeared on tv news criticizing the police and
13
                making allegations of excessive use offorce the morning Nathan's
14
                death was reported.
15
          68.   The commentary reported by Colley raises a question offabricating
16
                reports and intimidating witnesses and is highly suspect because(1)the
17
                woman appeared on tv news criticizing police conduct and the use of
18
                excessive force;(2)the woman was supposedly engaged to many
19
                decedent;(3) County DA Inspector Alexander and Antioch Det.
20
                Colley reported different dates and details of the contact with the
21
                woman. (4) Alexander reported two officers - Alexander and
22
                Colley - made the contact "two or three days" after Nathan's death on
23
                June 16. (5) Det. Colley reported three officers - Alexander,
24
                Colley, and Jason Vanderpool - made the contact June 2SM
25

26
     10   KRON Channel 4 17 June 2017 https://youtu.be/R7cHFp5Lf4s
27
     n Inquest Transcript, Colley, 10 Oct 2017,                80:19-23, 92:2-5
28
                                           COMPLAINT
                                              - 10-
          Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 11 of 25




 1
       69.   Defendant James Alexander,lead investigator for County was
 2
             asked to expound on the Law Enforcement Involved Fatal Incident
 3
             Protocol. He was not asked about contact with any material witness,
 4
             factual observations, physical investigation or forensic result.
 5
       70.   Coroner's inquest is a public hearing required by law(Gov Code
6
             27491)to disclose the facts and circumstances determined by
 7
             investigation of death when law enforcement is involved in a citizen
 8
             death. The transcript of witness testimony is required by law to be filed
 9
             with the COUNTY clerk or the coroner's office as a public record.^2
10
       71.   A Google search reveals DEFENDANTS and most of the investigators
11
             and officials reportedly involved in these events have been the subject
12
             of multiple claims of misconduct.(COUNTY DA INSP. James
13
             Alexander excepted.) Those claims include excessive force fatalities,
14
             planting and fabricating evidence, false reports, witness intimidation,
15
             and conspiring to violate citizen civil rights.
16
       72.   Despite conflicts in official reports, physical evidence of gun shots
17
             striking Nathan from behind, and blunt force head injury including
18
             multiple skull fractures on the right side and back ofthe head. County
19
             CORONER David Livingston closed the investigation into Nathan's death
20
             following the inquest.
21
       73.   A coroner investigative summary dated June 2017 by deputy coroner
22
             Kevin Hoffman was sent to Plaintiff Greg Banks.
23

24

25

26

27
     12 Ca Gov 27503
28
                                         COMPLAINT
                                            -n-
         Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 12 of 25




 1

 2
       74.   Deputy coroner K. Hofi&nan's June 17 report differed from the reports
 3
             ofAntioch officers.
 4
       75.   Hoffman characterized the contact as a suspicious person stop while it
 5
             is uncontroverted Officer Mortimer did not initiate a suspicious person
6
             or investigative stop before contacting Nathan.
 7
       76.   Hoffman reported Decedent sitting on the driver side of a parked car
 8
             before exiting the car "reaching in to his waistband." Mortimer made a
 9
             point that Nathan was on the passenger side of the car describing how
10
             Mortimer deliberately walked around the front ofthe car to the
11
             passenger side.
12
       77.   Hoffman reported Antioch officer delivered body strikes with his
13
             flashlight but did not report Mortimer striking Nathan in the head with
14
             his flashlight.
15
       78.   Hof&nan wrote Officer Mortimer held Decedent at gunpoint after
16
             shooting him until backup arrived.
17
       79.   Deputy coroner Kevin Hoffman's account ofevents preceding and after
18
             the shooting bear no resemblance to Antioch official reports or Officer
19
             Mortimer's statements.
20
       80.   Deputy coroner Kevin Hoffman assumed jurisdiction of Nathan's body
21
             some time after 5:00 am Saturday, June 17.
22
       81.   Hoffman did not report seeing a weapon at the scene nor indicate
23
             protecting decedent's hands for forensic examination standard
24
             procedure in deaths involving firearms.
25

26

27
     13 Coroner Summary, 17 June 2017, Deputy K. Hoffman
28
                                        COMPLAINT
                                           - 12-
          Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 13 of 25




 1
       82.   Conflicting and contradictory accounts have continued to emerge that
2
             are unreconciled with the investigation reportedly conducted and
3
             official public version of events.
4
       83.    City and County have not disclosed any report or subsequent factual
5
             information. Both the CORONER investigation and district attorney
6
             criminal inquiry are effectively closed.
7
       84.   Defendants continue to deny Plaintiff Greg Banks's request for public
8
             records, reports, video tape footage and investigation reports into
9
             Nathan's death.
10
       85.   Califomia Government Code section 12525 requires local law
11
             enforcement agencies to report details related to use offorce and fatal
12
             incidents to State of Califomia Department of Justice within 10 days of
13
             the incident.
14
       86.   Required use offorce and fatal incident reports related to the law
15
             enforcement involved fatal incident that resulted in Nathan's death are
16
             inaccurate and misleading as of June 11,2018.^4
17
       87.   City ofAntioch apparently classified and reported Nathan's death in
18
             June 2017 as a "justifiable homicide" - before any investigation,
19
             discrediting witness statements and ignoring conflicting information
20
             while purportedly operating according to the Law Enforcement Involved
21
             FatalIncident investigation Protocol.
22
       88.   Califomia DOJ Death in Custody Data record number "2017521"
23
             regarding manner of Nathan's death was reported by Antioch officials
24
             the same month Nathan was killed and reflects "Homicide Justified
25
             (Law Enforcement Staff)."
26

27
     Instate of California, Department of Justice, Death in Custody Data,
     2005-2017. Sacramento, California, June 2018.
28
                                         COMPLAINT
                                            - 13-
       Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 14 of 25




 1
     89.   Misinformation Antioch reported on record with California Department
2
           ofJustice regarding the facts and circumstances related to Nathan's
 3
           death include:
4
           1. Relationship between Mortimer and Decedent reported "strangers."
5
              Actual: Mortimer said he had known Nathan for 20 years since they
6
              attended Antioch High School together; Citizens reported Mortimer
7
              had a contentious history with Nathan.
8
           2. Reason for contact reported "crime in progress." Actual: Mortimer
9
              admitted there was no suspicious person, activity, suspected crime in
10
              progress or investigatory stop when he decided to leave his police
11
              car in the street and walk around the front ofthe parked car to the
12
              passenger side where Nathan was seated.
13
           3. Injuries reported "head and front of chest." Actual: Two bullets
14
              struck Nathan from behind; Gunshot to the chest entered through the
15
              back of his left arm traveled to the chest.
16
           4. Injuries not reported: No record that Mortimer struck Nathan in the
17
              forehead with a flashlight using severe and potentially deadly force
18
              before Mortimer chased and shot Nathan.
19
           5. Injuries not reported: No record of body strikes with a flashlight
20
              reported by deputy coroner K. Hoffman and consistent with injuries
21
              reported at autopsy.
22
           6. Injuries not reported: No record of use ofK9 force after Mortimer
23
              fatally shot Nathan.
24

25
     90.   County District Attorney Diana Becton("DA Becton")announced in
26
           May 2018 all investigative reports oflaw enforcement involved fatal
27
           incidents which did not result in criminal charges against an officer
28
                                      COMPLAINT
                                         - 14-
       Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 15 of 25




 1
           would be released to the public. Four reports were released at that time
2
           from incidents in 2016 and 2017. No report was released regarding
3
           Nathan's death in June 2017.
4
     91.   DA Becton formally announced on Oct. 29, 2018 that all reports oflaw
5
           enforcement involved fatal incidents which did not result in criminal
6
           charges against an officer would be released including the investigative
7
           facts and legal reasoning ofthe investigation result. Reports from
8
           December 2017 to thru October 2018 were released at that time. As of
9
           this filing, no investigative reports related to Nathan's death in June
10
           2017 have been released.
11
     92.   Allowing police to withhold the relevant facts and evidence from
12
           Decedent's representatives and Plaintiffs related to a death caused
13
           by a police officer creates an unjust effect of allowing officers to violate
14
           citizen rights under color oflaw, abuse police power, unlawfully injure
15
           and kill citizens they are supposed to protect with impunity. Without
16
           timely access to facts, related proof other than vague and
17
           unsubstantiated reports not collected by means of any proper
18
           investigation. Decedents and Plaintiffs are denied due process
19
           access to the courts with no means to effectively remedy violation of
20
           fundamental rights.
21
     93.   Plaintiffs timely filed government claims with City ofAntioch and
22
           County of Contra Costa which were both rejected.
23

24

25

26

27

28
                                       COMPLAINT
                                          - 15-
       Case 3:18-cv-07391-EDL
                       /-S    Document 1 Filed 12/07/18/-s
                                                         Page 16 of 25




 1

2                               CAUSES OF ACTION

3                              FIRST CAUSE OF ACTION
^                 Fourth Amendment- Seizure - 42 U.S.C. Section 1983

5
     94.   Defendant Officer Mortimer physically blocked Nathan inside the
6
           parked car without lawful purpose and used unreasonable and excessive
7
           deadly force which violated Nathan's right to be secure in his person
8
           against unreasonable searches and seizures.
9
     95.   When DEFENDANT Officer Mortimer positioned himself blocking the
10
           passenger car door by taking a specific stance and confming Nathan to
11
           the parked car, Officer Mortimer did not have particular facts or
12
           reasonable suspicion to detain Nathan.
13
     96.   Officer Mortimer's conduct caused Nathan to suffer serious head
14
           injuries while confined in the car and set in motion the events
15
           ultimately resulting in Nathan's death.
16
     97.   Officer Mortimer had a history of animosity toward Nathan.
17
     98.   Defendant Officer Mortimer acted with the intent to harm and with
18
           a deliberate disregard of Nathan's rights and indifference to the risk of
19
           severe injury and death to Nathan and disregard for rights and safety of
20
           Plaintiffs as well as others.
21


                             SECOND CAUSE OF ACTION
23             Fourth Amendment-Excessive Force 42 U.S.C. Section 1983

24

25   99.   Defendant Officer Mortimer used unreasonable, provocative,
26         excessive and deadly force which violated Nathan's right to be secure
27

28
                                       COMPLAINT
                                           - 16-
         Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 17 of 25




 1
            in his person free from physical violence and unreasonable and
2
            excessive use offorce.
3
       100. Defendant Officer Mortimer used excessive force when he struck
4
            Nathan in the head with a flashlight and aimed a gim at Nathan's head
5
            after constraining Nathan to a parked car.
6
       101. Nathan did not pose any immediate threat to Officer Mortimer.
7
       102. Officer Mortimer did not believe Nathan was trying to hurt him.
8
       103. An eye witness reported Nathan was unarmed and had not made any
9
            threatening movement when Officer Mortimer suddenly struck Nathan
10
            in the head so hard blood spattered all over the inside of the car.
11
       104. Defendant Officer Mortimer used excessive and unreasonable
12
            deadly force under the circumstances when he chased, shot and killed
13
            Nathan Banks.
14
       105. When Defendant Officer Mortimer together with K9 Officer Ryan
15
             White deployed a police dog to bite Nathan, the use offorce was
16
            excessive and unreasonable under the circumstances.
17
       106. Officer Mortimer knew he had shot Nathan in the head and in the
18
            chest and he had hit Nathan in the head with a flashlight. Mortimer
19
            reported he observed Nathan lying on the ground motionless after he
20
            saw Nathan collapse from fatal injuries.
21
       107. Defendant Officer Michael Mortimer was not involved in a tense,
22
             uncertain, and rapidly changing situation requiring split-second
23
            judgement about the use or amount offorce in the particular situation.
24

25

26

27
     15 Inquest Transcript, Mortimer, 10 Oct 2017 43:12
28
                                        COMPLAINT
                                           - 17-
       Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 18 of 25




 1

2
     108. Officer Mortimer walked in front ofthe parked car to the passenger
3
          side. There was no indication ofcaution, protective posturing, or
4
          reasonable concern as if approaching a dangerous or suspicious person.
5
     109. Mortimer described choosing to stand on the curb above the window
6
          with the roof obstructing his line of sight.
7
     110. No reasonable officer would choose such an imprudent position
8
          standing next to the car with the roof blocking visibility inside the car,
9
          late at night, so that any movement of any person inside the car would
10
          give rise to an excuse for the use of severe and potentially deadly force.
11
     111. Officer Mortimer intentionally created a threatening, provocative
12
          situation unnecessary and unreasonable under the circumstances.
13
     112. Defendant Officer Mortimer acted with intent to harm, with
14
          deliberate and reckless disregard in manner shocking to the conscience
15
          in violation of Nathan's right to be secure in his person free from
16
           violent and unlawful use of government force.
17
     113. Defendant Mortimer's conduct caused Nathan Banks to suffer
18
          extreme and severe mental and emotional distress, anxiety, humiliation,
19
          agony and physical pain and death.
20
     114. As a result of Defendant Officer Mortimer's conduct. Decedent
21
          and Plaintiffs sustained serious and permanent injuries.
22

23

24

25

26

27

28
                                      complaint
                                         - 18-
        Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 19 of 25




 1

2                            THIRD CAUSE OF ACTION
     Supervisory and Municipal Liability - Unconstitutional Custom or Practice(Monell)
                                 (42 U.S.C. Section 1983)


     115. Defendants City and County officials, supervisors and managers,
5          Antioch Police, COUNTY CORONER,and County district attorney
7          office leaders maintained a custom or practice that deprived Decedent
8          and Plaintiffs ofrights and liberties secured by the Fourth and
9          Fourteenth Amendments.
10   116. Individual DEFENDANTS acted according to longstanding practices and
11         customs including but not limited to:
12
          a. Using unreasonable and deadly force;
13
          b.   Failing to properly investigate use offorce and fatal incidents;
14
          c.   Endorsing officer accounts of fatal incidents without investigation;
          d.   Discounting citizen witness reports offatal incidents;
16        e.   Controlling and withholding facts and evidence in investigation of
17             law enforcement involved fatal incidents;
          f. Conducting coroner inquest with prejudice to vindicate officers;
18
          g. Denying injured parties, representatives, and families timely access
19
             to factual information and legal evidence in law enforcement
20
             involved injury and fatalities;
21        h. Misreporting use offorce and death in custody incidents to
22             California Dept. of Justice.
23
     117. It was the practice or custom of City ofAntioch, Antioch Police and
24
           County district attorney office with respect to law enforcement
25
           involved fatalities to conduct a minimal investigation designed to
26

27

28
                                        complaint
                                              - 19-
          Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 20 of 25




 1
            exonerate the officer(s) without discovering or revealing facts
2
            controverting an officer's account.
3
       118. It was the practice of COUNTY Coroner and districtattorney
4
            offices to conduct a coroner inquest to promote a one-sided version of
5
            events supporting, protecting, and exonerating law enforcement officers
6
            without introduction of legal evidence or adverse testimony while
7
            publicizing the inquest as an objective fact finding forum to put all the
8
            facts out in the open related to a law enforcement involved fatal
9
            incident.
10
       119. Defendants should have known about repeated allegations and legal
11
            claims of unreasonable use offorce and misconduct by City ofAntioch
12
            police officers and County personnel, especially related to law
13
            enforcement fatal incidents and investigations. For example:
14

15
             a. High profile action against City and County in the shooting death
16
               and K9 attack of unarmed 20 year old Antioch man Charles Bums.
17
               Claims against Antioch officer(Colley)and County deputy
18
               district attorney(Grove)for fabricating evidence, witness
19
               intimidation, false reports and conspiring to cover up misconduct
20
               2013 May.^6 (Case No. 3:14-00535-LB)
21
             b. 2016 Feb 05 - Antioch man put in carotid choke hold by Antioch
22
               officers died by asphyxiation. Decedent sleeping pulled from car
23
               3:30 a.m. beaten with flashlight. Involved Antioch officer MICHAEL
24
               Mortimer.
25

26

27
     16 East Bay Times 2/13/2018 re Burns v Concord https;//
     bayareane.ws/2zGfi 9N
28
                                        COMPLAINT
                                           -20-
       Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 21 of 25




 1
           c. 2015 June10 - Antioch man handcuffed, struck, thrown face first to
2
              ground died of asphyxiation during compliant arrest. Antioch
3
              officer(Rose)caught testifying under oath at coroner inquest
4
              concealing witness statements(Death of Rakeem Rucks, Case No.
5
              3:16-cv-03742-EDL)
6
           d. 2014 April 04 - Antioch man pulled from car while sleeping beaten
7
              unconscious by Antioch officer. Claim filed against involved officer
8
              James Colley settled 5/31/17. {Baldwin v. Colley, Case No.
9
              C15-02762-KAW)
10
           e. 2014 - Antioch officer shoots man in the chest, compliant with
11
              hands in air. Claim filed against involved officer James Colley.
12
             (Mabutas v Colley, Case No.4:14-cv-03796-KAW)
13
           f. 2013 Aug 27 - Antioch officer shoots fleeing man in the back during
14
              foot chase. Claim filed against involved officer James Colley.
15
           g. 2010-11 - Antioch officer warrantless entry ofresidence, false
16
              arrest, theft of personal property. Claims for unlawful detention,
17
              false arrest and manufacture of evidence against involved officer
18
              Michael Mortimer. {O'Toole, Leal et al v. City ofAntioch)
19
           h. 2009 Nov 21 - Antioch man put in carotid choke hold by Antioch
20
              officer died of asphyxiation. Involved officer Michael Mortimer.
21

22
     120. Despite notice ofrepeated allegations of misconduct and cover up of
23
           investigations. Defendants condoned,ratified, or approved conduct of
24
           individual defendants.
25
     121. Defendants acts and failures to act caused or contributed to injuries to
26
           Decedent and Plaintiffs by failing to deter future violations ofrights
27
           by police officers and investigators.
28
                                      complaint
                                         -21 -
       Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 22 of 25




     122. Defendants acted with deliberate indifference, reckless and conscious
           disregard for the rights ofDecedent and Plaintiffs.
     123. As a result, Decedent suffered physical and emotional injury, pain and
           suffering, humiliation, loss of enjoyment of life, and loss oflife.
          Plaintiffs suffered loss offamily relationship, love, companionship
           and permanent injury.




9                         FOURTH CAUSE OF ACTION
jQ          Fourteenth Amendment - Substantive Due Process(42 U.S.C 1983)

11
     124. Decedent and Plaintiffs had a right to be free from deprivation of
12
           life or liberty without due process oflaw.
13
     125. Officer Michael Mortimer seized, beat, shot and killed Nathan Banks
14

           before authorizing a police dog to attack Nathan's lifeless body.
15
     126. Defendants working individually and in concert, imbued with
16
           government power and position, publicly disseminated misinformation
17
          in official published statements and public inquest, concealing facts and
18
          circumstances exclusively under Defendants control related to the
19
          incident that caused Nathan's death, depriving Decedent and
20

          Plaintiffs ofthe right to seek redress and access justice through the
21
          courts.
22
     127. Defendants acted with deliberate indifference to the rights of
23
          Decedent and Plaintiffs in such a manner as to shock the conscience
24
          propagating misinformation while concealing key facts and evidence
25
          related to a citizen killed by police preventing consideration of facts
26
          that would form the basis of any timely, effective claims for redress.
27

28
                                      COMPLAINT
                                          -22-
       Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 23 of 25




     128. Defendants acts and failures to act were the cause or a significant
           factor which prevented and undermined Decedent's and Plaintiffs's
           ability to make an effective claim interfering with their respective rights
           of access to court which resulted in permanent injury described to
           Decedent and Plaintiffs.




8                            FIFTH CAUSE OF ACTION
         Violation of Decedent's State Statutory Rights - California Civil Code 52.1
9

10
     129. California Civil Code Section 52.1 (the "Bane Act") prohibits any
11
           person from using violent acts or threatening to commit violent acts in
12
           retaliation against another person for exercising that person's
13
           constitutional rights.
14
     130. Conduct that violates the Fourth Amendment violates the California
15
           Bane Act.
16
     131. Defendant Officer Mortimer committed acts of violence against
17
           Decedent Nathan Banks including shooting him at least three(3)
18
           times, striking Nathan in the head and body with a flashlight and
19
           authorizing a police dog attack withoutjustification.
20
     132. Defendant Mortimer's conduct constituted interference and attempted
21
           interference by threats and intimidation with DECEDENT Nathan
22
           Banks's enjoyment of rights secured by the Constitution and laws ofthe
23
           United States and State of California, in violation of California Civil
24
           Code 52.1.
25
     133. Defendant Mortimer's actions interfered with DECEDENT'S rights - to
26
           be free from unreasonable searches and seizures, to due process, to
27

28
                                        complaint
                                            -23-
       Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 24 of 25




 1
           equal protection ofthe laws and to be free from unreasonable use of
2
           force and actions that shock the conscience in depriving of life, liberty
3
           or property.
4
     134. Defendant intentionally committed the acts to discourage DECEDENT
 5
           from exercising his civil rights, to retaliate against him for invoking
6
           such rights, or to prevent him from exercising such rights.
7

8

                            SIXTH CAUSE OF ACTION
9
                          Battery- Survival and Wrongful Death
10

11
     135. Defendant Officer Mortimer, a police officer for CITY ofAntioch,
12
           without provocation, necessity or legal justification, assaulted and
13
           battered DECEDENT by shooting him at least three(3)times and
14
           intentionally striking DECEDENT in the head and body with a
15
           flashlight and/or other object, with unreasonable and excessive force
16
           causing DECEDENT'S injuries and death.
17
     136. As a direct result of Defendant Mortimer's assault and battery of
18
           DECEDENT Nathan Banks, DECEDENT suffered physical injuries,
19
           pain and agony and died.
     137. The conduct of Defendant Mortimer was intentional, malicious and in
^^         reckless disregard ofDecedent's and Plaintiffs's constitutional
           rights under California Law.
23

24                                 JURY DEMAND

25

26   138. Plaintiffs demand a jury trial in this action.
27

28
                                       COMPLAINT
                                          -24-
        Case 3:18-cv-07391-EDL Document 1 Filed 12/07/18 Page 25 of 25




 1

2
                                       PRAYER
3

4     1. For general and special damages including both survival and wrongful
5     death damages in amount to be determined;
6    2. For punitive and exemplary damages provided by law;
7    3. For fimeral and burial expenses;
8    4. For attorney's fees;
9    5. For expenses and costs of suit;
10   6. For other and further relief as the Court finds proper.
11

12

13

14

15   Date: 30 November 2017        Sign Name:
16

17                                 Print Name: GREGORY BANKS

18

19

20
     Date: 30 November 2017       Sign Name:
21

22                                  Print Name: ALEXIS AVALOS


23

24

25

26

27

28
                                       COMPLAINT
